DETAILED ACTION
In response to communication filed on 11 May 2021, claims 1, 4 and 7 are amended. Claims 3, 6 and 9 are canceled. Claims 1-2, 4-5, 7-8 and 10-12 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “35 U.S.C.  § 101”, filed 11 May 2021, have been fully considered, but are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that by arranging and encoding as recited in claims 1, 4, and 7, a computer can more efficiently determine column separations of this compressed data such that significantly more than an abstract idea is now claimed
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Examiner has already identified arranging and encoding (based on an algorithm) without delimiters as abstract ideas. A human mind can mentally apply an algorithm to encode the columns and arrange the columns in a specific way using a pen and a paper. According to MPEP - 2016.05(a)(II) “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. Thus, the functionality of arranging and encoding has already been identified as an abstract idea (mental process based on evaluation) and as a result, an improvement in the arranging and encoding (abstract idea itself) is not considered to be significantly more than the abstract idea. As a result, the above arguments are not considered to be persuasive.


Applicant’s arguments, see “35 U.S.C.  § 103”, filed 11 May 2021, have been fully considered, but are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues there is no connecting of the encoded processing target columns disclosed or suggested in Huang and there would be no need, as there is no disclosure or suggestion in Huang regarding compression in which separation of columns is not maintained. While Jayaram may disclose different types of delimiters to separate columns, there is no disclosure or suggestion in Jayaram that these delimiters are not included in the encoding. Amano also fails to provide these missing teachings.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Huang reference teaches in [0041], [0049] and Fig. 3 that there are raw values of columns organized in table 300. Huang also mentions in [0057] and Fig. 5 that these raw values of the data sources (Source A and Source B) are eventually being encoded as shown in Fig. 5. Huang does not mention that the delimiters or separations are being applied in the encoding process. Also, Huang does teach a table in Fig. 3 which provides evidence that there are separations in the columns with respect to the claim limitation “receiving information to be processed including information about a table in which a plurality of columns are separated by delimiters”. Although the figure clearly shows a table with columns being separated but it does not explicitly state it and therefore Jayaram reference has been incorporated that specifically teaches in col3 that delimiters are used to separate columns in a table. Therefore, Huang in combination with Jayaram teaches that plurality of columns with delimiters are the source data for the encoding process and during the encoding process delimiters are not considered. Amano reference has been further incorporated to teach from [0065] the data structure with specific items such as slip ID, serial number, time of sale, product code, shop ID, and number of sales. Therefore the above arguments are not considered to be persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-2 and 10 are recited as being directed to a “computer readable storage medium”. Claims 4-5 and 11 are recited as being directed to a “method”. Claims 7-8 and 12 are recited as being directed to an “apparatus”. Thus the claims have been identified to be directed towards the appropriate statutory category. Hence, the analysis with step 2.

Regarding claim 1,
Step 2A: Prong one:
Claim 1 recites limitations:
obtaining a plurality of processing target columns to be processed excluding the delimiters by each row included in the table in which the plurality of processing target columns are specified by target column information; 
encoding the plurality of processing target columns by unit column information; and
generating an encoded table by arranging the encoded processing target columns according to a positional relationship of columns included in the table and connecting the encoded processing target columns. 
These claim limitations appear to be reciting a “Mental Process” including observation, evaluation and judgement which may be performed in a human mind. A human mind can apply 
Step 2A - Prong Two: 
Claim 1 further recites:
A non-transitory computer readable storage medium having stored therein an encoding program that causes a computer to execute a process comprising. 
These claim limitations appear to be to merely add the use of generic computer components such as a non-transitory computer readable storage medium which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites:
receiving information to be processed including information about a table in which a plurality of columns are separated by delimiters and target column information, items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table; 
These claim limitations as a whole have been identified as an insignificant extra-solution activity and more of a pre-solution activity related to mere data gathering. Per MPEP 2106.05(g), “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly, the above mentioned claim elements are referring to gathering information about a table and target columns including specific data items. As a result these claim limitations do not appear to integrate the abstract idea into a practical application.
Step 2B: 

A non-transitory computer readable storage medium having stored therein an encoding program that causes a computer to execute a process comprising. 
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more. 
Claim 1 further recites:
receiving information to be processed including information about a table in which a plurality of columns are separated by delimiters and target column information, items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table; 
These claim limitations as a whole have been identified as an insignificant extra-solution activity and more of a pre-solution activity related to mere data gathering. Per MPEP 2106.05(g), “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly, the above mentioned claim elements are referring to gathering information about a table and target columns including specific data items and are conventional computer technology. Per MPEP 2106.05(d)(II), the courts have recognized “Receiving or transmitting data over a network, e.g., using the Internet to gather data… computer receives and sends information over a network” as conventional computer technology implemented in a generic computer. Similarly the claim limitations as a whole appear to be receiving data over the network. As a result the claim limitations as a whole do not amount to significantly more than the abstract idea.
Claims 4 and 7 incorporate substantively all the limitations of claim 1 in a method and apparatus form and are rejected under the same rationale.


claim 2,
Steps 2A and 2B:
Claim 2 recites additional limitations:
wherein the encoding scans a plurality of columns included in the table, and encodes an identified processing target column in units of columns when the processing target column is identified. 
These claim limitations appear to be reciting a “Mental Process” including evaluation and judgement which may be performed in a human mind. A human mind can apply judgement to scan multiple columns in a table to identify the target columns and apply evaluation to encode the identified target columns. 
There are no additional limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 5 and 8 incorporate substantively all the limitations of claim 2 in a method and apparatus form and are rejected under the same rationale.

Regarding claim 10,
Steps 2A and 2B:
Claim 10 recites additional limitations:
wherein connected portions in the encoded table serve as the delimiters.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. A human mind can apply evaluation to determine connected portions as delimiters. 
There are no additional limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 11 and 12 incorporate substantively all the limitations of claim 10 in a method and apparatus form and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2013/0167041 A1, hereinafter “Huang”) in view of Jayaram et al. (US 6,996,589 B1, hereinafter “Jayaram”) further in view of Amano (US 2004/0059631 A1, hereinafter “Amano”).

Regarding claim 1, Huang teaches
A non-transitory computer readable storage medium having stored (see Huang, [0102] “implemented as a program code recorded in a computer-readable recording medium”) therein an encoding program (see Huang, [0049] “By mapping data within the social network activity timeline table 300 into four ranges and efficiently encoding that mapping”) that causes a computer to execute a process comprising: (see Huang, [0097] “for execution by the microprocessor 1002”).
receiving information to be processed including information about a table in which a plurality of columns… (see Huang, Fig. 3 (Source A and Source B columns); [0041] “The social network activity timeline table 300 depicts a time sequence of posting characterization information for social network data that is received from two social network data sources. Posting information associated with a first social network source is contained within a pair of columns labeled source A 310 and posting information associated with a second source and target column information, (see Huang, Fig. 4; [0049] “quantizing threshold value table 400… the characterization data presented in the social network activity timeline table 300 is encoded to values between zero (0) and three (3) based upon value thresholds defined for each source or multiple sources. By mapping data within the social network activity timeline table 300 into four ranges and efficiently encoding that mapping, each of the data items is able to be essentially compressed by using values that are representable, i.e., can be represented, by two data bits” – quantizing threshold value table 400 determines how the characterization data should be encoded is referred to as target column information).
obtaining a plurality of processing target columns to be processed excluding the delimiters (see Huang, [0049] “The posting characterization data presented in the social network activity timeline table 300 indicates raw values of posting volumes and number of postings that contain specified keywords. In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower resolution numbers” – the posting characterization data is referred to as target columns to be processed. Also, there is no mention of delimiters in the encoding processing) by each row included in the table (see Huang, [0042] “The social network activity timeline table 300 shows in each row of the table data that characterizes the postings received from each social network data source during time period associated with that row”) in which the plurality of processing target columns are specified by target column information; (see Huang, [0057] “depicts data for two posting sources, a Source A 510 and a Source B 512. These two sources correspond to the two sources discussed above with regards to the social network activity timeline table 300 and the quantizing threshold value table 400”).
encoding the plurality of processing target columns by unit of column; and (see Huang, [0049] “In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower 
generating an encoded table (see Huang, [0056] “The encoded social network posting table 500 is generated based upon the posting characterizations presented in the social network activity timeline table 300 in combination with the range mappings and encoding values presented in quantizing threshold value table 400”) by arranging the encoded processing target columns according to a positional relationship of columns included in the table and (see Huang, [0058] “The first encoded volume posted column 522 contains the encoded output values indicating the range into which data values for the corresponding time periods in the first volume posted column 320 fall. The second encoded volume posted column 526 contains the encoded output values indicating the range into which data values for the corresponding time periods in the second volume posted column 324 fall” – Each column in encoded table 500 corresponds to a respective column in the original table 300) connecting the encoded processing target columns (see Huang, [0062] “the values in the first encoded posting volume column 522 and the first encoded keyword containing column 524 correspond to values for Source A 310… The values in the second encoded volume posted column 526 and the second encoded keyword containing column 528 similarly correspond to values for Source B 312 in the social network activity timeline table 300 as encoded by data” – Encoded columns 522 and 524 are connected with respect to data related to source A. Encoded columns 526 and 528 are connected with respect to data related to source B). 
are separated by delimiters; items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table.  
However, Jayaram teaches a database conversion engine and also teaches	
plurality of columns are separated by delimiters (see Jayaram, [col3 line64-66] “Delimiters may also be used to separate the data items in a database (the columns in the database table)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of separating columns by delimiters and scanning data as being disclosed and taught by Jayaram, in the system taught by Huang to yield the predictable results of applying delimiters to facilitate the separation of data and improving performance (see Jayaram, [col3 line65-col4 line2] “Delimiters may also be used to separate the data items in a database… separated from the next value by a comma”; [col21 line5-line8] “The data conversion involves voluminous processing of data… to improve performance”).  
The proposed combination of Huang and Jayaram does not explicitly teach items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table. 
However, Amano teaches determination of data concerning transactions and also teaches
items including (see Amano, [0065] “The transaction data storage section 533 of the memory device 530 is a database having a table structure to store a plurality of records concerning transactions made at the shop… The transaction data items are”) slip ID, (see Amano, [0065] “the receipt ID 533a”) serial number, (see Amano, [0065] “the number 533c of the POS register”) time of sale, (see Amano, [0065] “the date and time 533e of the transaction”) product code, (see Amano, [0065] “the code number 531b of the item  shop ID, and (see Amano, “the shop code number 531a”) number of sales (see Amano, [0065] “the price or charge 533g of the item transacted”) being set in the table; (see Amano, [0065] “having a table structure to store a plurality of records concerning transactions made”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of sales related items as being disclosed and taught by Amano, in the system taught by the proposed combination of Huang and Jayaram to yield the predictable results acquiring customer data in order to send the appropriate advertisement data to the customers (see Amano, [0007] “for determining data, which renders it easy for shops to acquire data about customers with high efficiency. Another object of the invention is to provide an apparatus and method for determining data, which makes it easy for customers to acquire data about transactions that they want to make with shops. Still another object of the present invention is to provide an apparatus, system, method and program for easily sending to customers the advertisement data they want to receive”).  

Regarding claim 4, Huang teaches
An encoding (see Huang, [0049] “By mapping data within the social network activity timeline table 300 into four ranges and efficiently encoding that mapping”) method comprising: (see Huang, [0016] “the systems and methods described below”).
receiving information to be processed including information about a table in which a plurality of columns… (see Huang, Fig. 3 (Source A and Source B columns); [0041] “The social network activity timeline table 300 depicts a time sequence of posting characterization information for social network data that is received from two social network data sources. Posting information associated with a first social network source is contained within a pair of columns labeled source A 310 and posting information associated with a second source is contained in another pair of columns labeled source B 312”) and target column information,  into four ranges and efficiently encoding that mapping, each of the data items is able to be essentially compressed by using values that are representable, i.e., can be represented, by two data bits” – quantizing threshold value table 400 determines how the characterization data should be encoded is referred to as target column information).
obtaining a plurality of processing target columns to be processed excluding the delimiters (see Huang, [0049] “The posting characterization data presented in the social network activity timeline table 300 indicates raw values of posting volumes and number of postings that contain specified keywords. In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower resolution numbers” – the posting characterization data is referred to as target columns to be processed. Also, there is no mention of delimiters in the encoding processing) by each row included in the table (see Huang, [0042] “The social network activity timeline table 300 shows in each row of the table data that characterizes the postings received from each social network data source during time period associated with that row”) in which the plurality of processing target columns are specified by target column information, (see Huang, [0057] “depicts data for two posting sources, a Source A 510 and a Source B 512. These two sources correspond to the two sources discussed above with regards to the social network activity timeline table 300 and the quantizing threshold value table 400”) using a processor; (see Huang, [0091] “The electronic device 1052 includes a microprocessor 1002 that controls the overall operation of the electronic device 1052”). 
encoding the plurality of processing target columns by unit of column, (see Huang, [0049] “In order to more efficiently communicate the information in the social network using the processor; and (see Huang, [0091] “The electronic device 1052 includes a microprocessor 1002 that controls the overall operation of the electronic device 1052”). 
generating an encoded table (see Huang, [0056] “The encoded social network posting table 500 is generated based upon the posting characterizations presented in the social network activity timeline table 300 in combination with the range mappings and encoding values presented in quantizing threshold value table 400”) by arranging the encoded processing target columns according to a positional relationship of columns included in the table and (see Huang, [0058] “The first encoded volume posted column 522 contains the encoded output values indicating the range into which data values for the corresponding time periods in the first volume posted column 320 fall. The second encoded volume posted column 526 contains the encoded output values indicating the range into which data values for the corresponding time periods in the second volume posted column 324 fall” – Each column in encoded table 500 corresponds to a respective column in the original table 300) connecting the encoded processing target columns (see Huang, [0062] “the values in the first encoded posting volume column 522 and the first encoded keyword containing column 524 correspond to values for Source A 310… The values in the second encoded volume posted column 526 and the second encoded keyword containing column 528 similarly correspond to values for Source B 312 in the social network activity timeline table 300 as encoded by data” – Encoded columns 
Huang does not explicitly teach plurality of columns are separated by delimiters; items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table.  
However, Jayaram teaches a database conversion engine and also teaches	
plurality of columns are separated by delimiters (see Jayaram, [col3 line64-66] “Delimiters may also be used to separate the data items in a database (the columns in the database table)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of separating columns by delimiters and scanning data as being disclosed and taught by Jayaram, in the system taught by Huang to yield the predictable results of applying delimiters to facilitate the separation of data and improving performance (see Jayaram, [col3 line65-col4 line2] “Delimiters may also be used to separate the data items in a database… separated from the next value by a comma”; [col21 line5-line8] “The data conversion involves voluminous processing of data… to improve performance”).   
The proposed combination of Huang and Jayaram does not explicitly teach items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table. 
However, Amano teaches determination of data concerning transactions and also teaches
items including (see Amano, [0065] “The transaction data storage section 533 of the memory device 530 is a database having a table structure to store a plurality of records concerning transactions made at the shop… The transaction data items are”) slip ID, (see Amano, [0065] “the receipt ID 533a”) serial number, (see Amano, [0065] “the number 533c of time of sale, (see Amano, [0065] “the date and time 533e of the transaction”) product code, (see Amano, [0065] “the code number 531b of the item transacted”) shop ID, and (see Amano, “the shop code number 531a”) number of sales (see Amano, [0065] “the price or charge 533g of the item transacted”) being set in the table; (see Amano, [0065] “having a table structure to store a plurality of records concerning transactions made”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of sales related items as being disclosed and taught by Amano, in the system taught by the proposed combination of Huang and Jayaram to yield the predictable results acquiring customer data in order to send the appropriate advertisement data to the customers (see Amano, [0007] “for determining data, which renders it easy for shops to acquire data about customers with high efficiency. Another object of the invention is to provide an apparatus and method for determining data, which makes it easy for customers to acquire data about transactions that they want to make with shops. Still another object of the present invention is to provide an apparatus, system, method and program for easily sending to customers the advertisement data they want to receive”).  

Regarding claim 7, Huang teaches
An encoding (see Huang, [0049] “By mapping data within the social network activity timeline table 300 into four ranges and efficiently encoding that mapping”) apparatus comprising: (see Huang, [0016] “the systems and methods described below”).
a processor that executes a process comprising: (see Huang, [0091] “The electronic device 1052 includes a microprocessor 1002 that controls the overall operation of the electronic device 1052”).
receiving information to be processed including information about a table in which a plurality of columns… (see Huang, Fig. 3 (Source A and Source B columns); [0041] and target column information, (see Huang, Fig. 4; [0049] “quantizing threshold value table 400… the characterization data presented in the social network activity timeline table 300 is encoded to values between zero (0) and three (3) based upon value thresholds defined for each source or multiple sources. By mapping data within the social network activity timeline table 300 into four ranges and efficiently encoding that mapping, each of the data items is able to be essentially compressed by using values that are representable, i.e., can be represented, by two data bits” – quantizing threshold value table 400 determines how the characterization data should be encoded is referred to as target column information).
obtaining a plurality of processing target columns to be processed excluding the delimiters (see Huang, [0049] “The posting characterization data presented in the social network activity timeline table 300 indicates raw values of posting volumes and number of postings that contain specified keywords. In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower resolution numbers” – the posting characterization data is referred to as target columns to be processed. Also, there is no mention of delimiters in the encoding processing) by each row included in the table (see Huang, [0042] “The social network activity timeline table 300 shows in each row of the table data that characterizes the postings received from each social network data source during time period associated with that row”) in which the plurality of processing target columns are specified by target column information; and (see Huang, [0057] “depicts data for two posting sources, a Source A 510 and a Source B 512. These two sources correspond to the two sources discussed above with 
encoding the plurality of processing target columns by unit of column; and (see Huang, [0049] “In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower resolution numbers”; [0058] “The first encoded volume posted column 522 contains the encoded output values indicating the range into which data values for the corresponding time periods in the first volume posted column 320 fall. The second encoded volume posted column 526 contains the encoded output values indicating the range into which data values for the corresponding time periods in the second volume posted column 324 fall. These encoded output values are determined in conjunction with quantizing threshold value table 400” – Each column 522, 524, 526 and 528 is encoded to get the appropriate encoded values).
generating an encoded table (see Huang, [0056] “The encoded social network posting table 500 is generated based upon the posting characterizations presented in the social network activity timeline table 300 in combination with the range mappings and encoding values presented in quantizing threshold value table 400”) by arranging the encoded processing target columns according to a positional relationship of columns included in the table and (see Huang, [0058] “The first encoded volume posted column 522 contains the encoded output values indicating the range into which data values for the corresponding time periods in the first volume posted column 320 fall. The second encoded volume posted column 526 contains the encoded output values indicating the range into which data values for the corresponding time periods in the second volume posted column 324 fall” – Each column in encoded table 500 corresponds to a respective column in the original table 300) connecting the encoded processing target columns (see Huang, [0062] “the values in the first encoded posting volume column 522 and the first encoded keyword containing column 524 correspond to values for Source A 310… The values in the second encoded volume posted column 526 and 
Huang does not explicitly teach plurality of columns are separated by delimiters; items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table.  
However, Jayaram teaches a database conversion engine and also teaches	
plurality of columns are separated by delimiters (see Jayaram, [col3 line64-66] “Delimiters may also be used to separate the data items in a database (the columns in the database table)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of separating columns by delimiters and scanning data as being disclosed and taught by Jayaram, in the system taught by Huang to yield the predictable results of applying delimiters to facilitate the separation of data and improving performance (see Jayaram, [col3 line65-col4 line2] “Delimiters may also be used to separate the data items in a database… separated from the next value by a comma”; [col21 line5-line8] “The data conversion involves voluminous processing of data… to improve performance”).   
The proposed combination of Huang and Jayaram does not explicitly teach items including slip ID, serial number, time of sale, product code, shop ID, and number of sales being set in the table. 
However, Amano teaches determination of data concerning transactions and also teaches
items including (see Amano, [0065] “The transaction data storage section 533 of the memory device 530 is a database having a table structure to store a plurality of records slip ID, (see Amano, [0065] “the receipt ID 533a”) serial number, (see Amano, [0065] “the number 533c of the POS register”) time of sale, (see Amano, [0065] “the date and time 533e of the transaction”) product code, (see Amano, [0065] “the code number 531b of the item transacted”) shop ID, and (see Amano, “the shop code number 531a”) number of sales (see Amano, [0065] “the price or charge 533g of the item transacted”) being set in the table; (see Amano, [0065] “having a table structure to store a plurality of records concerning transactions made”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of sales related items as being disclosed and taught by Amano, in the system taught by the proposed combination of Huang and Jayaram to yield the predictable results acquiring customer data in order to send the appropriate advertisement data to the customers (see Amano, [0007] “for determining data, which renders it easy for shops to acquire data about customers with high efficiency. Another object of the invention is to provide an apparatus and method for determining data, which makes it easy for customers to acquire data about transactions that they want to make with shops. Still another object of the present invention is to provide an apparatus, system, method and program for easily sending to customers the advertisement data they want to receive”).  

Regarding claim 2, the proposed combination of Huang, Jayaram and Amano teaches
wherein the encoding (see Huang, [0049] “In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower resolution numbers”) scans data (see Jayaram, [col21 line36] “It scans for the incoming source information (820) and may initiate the execution of the data conversion process”) a plurality of columns included in the table, (see Huang, Fig. 3 (Source A and Source B columns); [0041] “The social network activity timeline table 300 depicts a time and encodes an identified processing target column in units of columns (see Huang, [0058] “The first encoded volume posted column 522 contains the encoded output values indicating the range into which data values for the corresponding time periods in the first volume posted column 320 fall”) when the processing target column is identified (see Huang, [0049] “The posting characterization data presented in the social network activity timeline table 300 indicates raw values of posting volumes and number of postings that contain specified keywords. In order to more efficiently communicate the information in the social network activity timeline table 300 in one example, the data is encoded by storing and transmitting lower resolution numbers” – the posting characterization data is referred to as target columns to be processed). The motivation for the proposed combination is maintained. 
Claims 5 and 8 incorporate substantively all the limitations of claim 2 in a method and apparatus form and are rejected under the same rationale.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Jayaram and Amano in view of Hirayama et al. (US 2017/0039470 A1, hereinafter “Hirayama”).

Regarding claim 10, the proposed combination of Huang, Jayaram and Amano teaches
in the encoded table (see Huang, [0056] “The encoded social network posting table 500 is generated based upon the posting characterizations presented in the social network activity timeline table 300 in combination with the range mappings and encoding values presented in quantizing threshold value table 400”) serve as the delimiters (see Huang, [0040] 
The proposed combination of Huang, Jayaram and Amano does not explicitly teach wherein connected portions serve as the delimiters. 
However, Hirayama teaches a combination of a plurality of explanatory variables and teaches
wherein connected portions include a delimiter (see Hirayama, [0111] “connecting the key part 3040 to be combined as a character string with a delimiter”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of connecting data including a delimiter as being disclosed and taught by Hirayama, in the system taught by the proposed combination of Huang, Jayaram and Amano to yield the predictable results of effectively performing data conversion (see Hirayama, [0109] “A composite data conversion section 3055 converts the value part 3041 into the value part 3071…  The key part 3070 is generated by connecting the key part 3040 to be combined as a character string with a delimiter”).
Claims 11 and 12 incorporate substantively all the limitations of claim 10 in a method and apparatus form and are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158